Title: From Thomas Jefferson to the Committee of Congress at Headquarters, 22 July 1780
From: Jefferson, Thomas
To: Committee of the Continental Congress



Gentlemen
Richmond July 22. 1780

I do myself the honor of inclosing you an act of the assembly of this state for raising by draught three thousand regulars to serve to Dec. 31. 1781. These with 2500 militia before ordered to Carolina will it is hoped after all probable deductions make up the number called for from this state. We take for granted that they are to be ordered to the Southward under the resolutions of Congress of June 17th. Indeed we should have been led to the same supposition by reflecting that one fourth or fifth of the enemy’s whole force being left in S. Carolina, a similar division of the strength of the United states should take place, in which Georgia and S. Carolina are not to be counted as any thing in their present state.
The Quarter master has for some time informed me that he has had vessels loaded with grain to send up the bay. But they cannot venture into it on account of the privateers formerly mentioned. It is not certain that all the ships of war have yet left us. Provisions of various kinds have been collecting at navigable ports in this state ever since the 1st. of this month. From what I hear I have no doubt we can furnish the salted meats required to be sent Northwardly. Probably also good quantities of short forage might be sent; of this however I cannot speak with precision till returns shall be made me of the quantities collected, which will not be till the last of this month. But nothing can move either Northwardly or Southwardly while the bay is possessed by the enemy: except indeed from our counties in the neighborhood of N. Carolina.
I have the honor to be with great respect Gentlemen Your most obedient & most humble servt.,

Th: Jefferson

